Citation Nr: 0839914	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected status post radial collateral ligament tear of the 
right fifth finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from January 
1991 to March 1992 and on active duty from June 1993 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected right fifth 
finger disability is more severe than contemplated by the 
currently assigned 10 percent rating evaluation.  The Board 
determines that a remand is necessary for further development 
of the record.

The most recent VA examination was performed in October 2004.  
In his August 2005 substantive appeal, the veteran discusses 
symptoms such as decreased strength and increased pain and 
stiffness that he reports developed subsequent to that VA 
examination.  Thus, the Board finds that he should be 
scheduled for another VA examination in order to ascertain 
the current nature and severity of his right fifth finger 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Moreover, the Board notes that the veteran received 
outpatient treatment at the Eastern Colorado VA Medical 
Center (VAMC) regularly prior to the October 2004 VA 
examination.  The last VA treatment record associated with a 
claims file is dated in September 2004.  Consequently, the 
Board determines that a remand is also required in order to 
identify and obtain any additional relevant VA treatment 
records dated from September 2004 onward.  Further, the 
veteran should also be requested to identify and authorize 
release of records of any relevant private treatment that he 
has received.

Finally, the Board observes that the Court of Appeals for 
Veterans Claims (Court) has issued two decisions interpreting 
VCAA notice requirements that are applicable to the claim now 
before the Board.  In Dingess/Hartman v. Nicholson, the Court 
held that VCAA notice requirements apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  19 Vet. App. 
473 (2006).   

In addition to the above, in Vazquez-Flores v. Peake, the 
Court held that an increased compensation claim requires, at 
a minimum, that the Secretary notify the claimant that he or 
she must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria that would not be 
satisfied by the claimant demonstrating such increase in 
severity of the disability and effects on employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  Finally, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The veteran has not been provided with complete notice as 
required under the Court's decisions in Vazquez-Flores and 
Dingess/Hartman, with the exception of being informed that he 
must show that his service-connected disability had increased 
in severity.  Thus, this remand for substantive development 
will also allow VA the chance to provide corrective VCAA 
notice to the veteran. 


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice that 
advises him of
how disability rating evaluations and 
effective dates are determined, the 
diagnostic codes and rating criteria 
applicable to his service-connected 
right fifth finger disability, and the 
types of medical my evidence he may 
submit.  The letter should also advise 
him to submit evidence showing how his 
disability affects his activities of 
daily life and employment, as required 
by the holdings of Dingess/Hartman and 
Vazquez-Flores.

Additionally, the letter should request 
that the veteran identify any relevant 
private treatment he has received since 
September 2004 and to authorize release 
of those records to VA.

2.	Obtain any additional relevant VA 
treatment records from the Eastern 
Colorado VAMC, dated from September 
2004 onward.

3.	Schedule the veteran for a VA 
examination to assess the current 
nature and severity of his right fifth 
finger disability.  The claims file 
should be made available to the 
examiner for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
and appropriate tests should be 
performed and their results documented.  
The examiner should render a full 
description of the disability caused by 
the veteran's right fifth finger 
disability, to include whether the 
disability would be analogous to an 
amputation of the finger with 
metacarpal resection.  The examiner 
should also comment as to whether the 
veteran's right fifth finger disability 
has resulted in marked interference 
with employment or frequent periods of 
hospitalization.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the July 2005 statement 
of the case.  Consideration should be 
given as to whether the case should be 
referred to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service to 
determine whether, to accord justice, 
the veteran's disability picture 
requires the assignment of an 
extraschedular rating.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 3)69 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




